Order entered April 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00177-CV

                                   EX PARTE JOHN CLOUD

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. X-13-1239-P

                                             ORDER
       Before the Court are appellant’s April 4, 2014 (1) request for scheduling order, in which

appellant seeks an order directing the district clerk to file the record; and (2) request for

extension of time to comply with the requirements of Texas Rule of Appellate Procedures

20.1(b) and 25.1(d), in which appellant seeks additional time to file an amended notice of appeal

and amended affidavit of indigence. By letter dated March 31, 2014, we referred appellant’s

original affidavit of indigence to the trial court and set a deadline of April 10, 2014 for the filing

of any contests and a deadline of April 21, 2014 for the hearing on any contests. Because the

deadline for the hearing on the contest has not passed, we GRANT appellant’s extension request.

The amended affidavit and amended notice of appeal are considered timely filed. We refer the

amended affidavit to the trial court pursuant to Texas Rule of Appellate Procedure 20.1(h)(4) and

reset the applicable deadlines. Any contest to the amended affidavit must be filed by April 21,

2014 and the hearing on any contest must be held no later than May 1, 2014. Because the
determination of whether appellant is entitled to proceed without advance payment of costs has

not been made, we DENY as premature appellant’s request for scheduling order.


                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE